Case 19-51826-pmb       Doc 58    Filed 12/06/19 Entered 12/06/19 14:39:19       Desc Main
                                  Document     Page 1 of 8




  IT IS ORDERED as set forth below:



  Date: December 6, 2019
                                                      _____________________________________
                                                                    Paul Baisier
                                                            U.S. Bankruptcy Court Judge

  _______________________________________________________________

                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

In re:                                    |
                                          |
WILLIAM HOWARD DOUGLAS,                   |      CASE NO. 19-51826-PMB
                                          |
            Debtor.                       |      CHAPTER 13
                                          | ___________________________________
                                          |
MELISSA J. DAVEY,                         |
CHAPTER 13 TRUSTEE,                       |
                                          |
            Movant,                       |
                                          |
v.                                        |      CONTESTED MATTER
                                          |
AUTOMOBILE ACCEPTANCE                     |
CORPORATION,                              |
                                          |
            Respondent.                   |
_________________________________________ | ___________________________________

                         ORDER OVERRULING CHAPTER 13
                     TRUSTEE’S OBJECTION TO PROOF OF CLAIM

         This matter comes before the Court on the Objection to Proof of Claim of Automobile

Acceptance Corporation, Claim Number 25 (Docket No. 49)(the “Objection”) filed by Melissa J.
Case 19-51826-pmb            Doc 58      Filed 12/06/19 Entered 12/06/19 14:39:19                     Desc Main
                                         Document     Page 2 of 8




Davey, the duly appointed chapter 13 trustee in this case (the “Chapter 13 Trustee”), on September

12, 2019. On October 11, 2019, Automobile Acceptance Corporation (the “Respondent”) filed its

Response in Opposition to Trustee’s Objection to Proof of Claim (Doc. 49)(Docket No. 52)(the

“Response”). The Objection and Response came on for hearing on October 17, 2019 (the

“Hearing”). At the Hearing, the Respondent requested that the parties be permitted to file

supplemental briefs within seven (7) days, which request this Court granted.1 On October 24,

2019, the Respondent filed its Supplemental Brief in Support of Automobile Acceptance

Corporation’s Response in Opposition to Trustee’s Objection to Proof of Claim (Docket No.

54)(the “Supplemental Brief”).

    I.   FACTUAL AND PROCEDURAL BACKGROUND

         William Howard Douglas (the “Debtor”) filed this Chapter 13 case on February 2, 2019.

On February 4, 2019, the Court sent out a Notice of Chapter 13 Bankruptcy Case (Docket No. 9),

which among other things provided notice of the bar date for non-governmental claims in this case

of April 15, 2019 (the “Bar Date”).

         On February 19, 2019, the Respondent filed its Motion to Modify Automatic Stay (Docket

No. 18)(the “Motion for Relief”). According to the Motion for Relief, the Respondent’s claim

against the Debtor arises from a note in the original principal amount of $6,018.00 and associated

security agreement dated May 19, 2018 (See Docket No. 18)(the “Original Debt”). The Original

Debt was secured by a 2016 Kawasaki VN900, which the Debtor scheduled as having a value of


1
  At the Hearing, counsel for the Chapter 13 Trustee indicated that the Chapter 13 Trustee would likely not provide
any supplemental briefing on the matter. Counsel for the Debtor indicated the Debtor’s support for the Objection and
reserved the Debtor’s right to file a supplemental brief during the seven (7) day window. Neither the Chapter 13
Trustee nor the Debtor ultimately filed a brief. Docket, passim.
                                                         2
Case 19-51826-pmb              Doc 58       Filed 12/06/19 Entered 12/06/19 14:39:19                         Desc Main
                                            Document     Page 3 of 8




$4,953.00. (Docket No. 1, Schedule A/B, Line 3.2)(the “Collateral”). With no opposition from

the Debtor, this Court granted the Motion for Relief on March 13, 2019, in its Order Granting

Motion for Relief from Stay (Docket No. 22)(the “Relief Order”). The Relief Order was not

appealed and is final.

         As noted above, the Bar Date was April 15, 2019. The Respondent asserts that, as of the

Bar Date, it had relief from the stay but was unable to locate the Collateral so that it could be

liquidated. The Respondent further asserts that it only located the Collateral after the Bar Date, 2

and it sold the Collateral on June 12, 2019, ,leaving a deficiency on the Original Debt of six-

thousand two-hundred and five dollars and seventeen cents ($6,205.17)(the “Deficiency”).3 More

than four (4) months after the Bar Date, on August 21, 2019, the Respondent filed its proof of

claim for the Deficiency. (Claims Docket, Claim No. 25)(the “Proof of Claim”). In the interim,

on August 1, 2019, the Debtor confirmed his Third Amended Plan (the “Plan”), which provided a

one hundred percent (100%) payout to unsecured creditors. See Docket Nos. 42, 46. The Plan

indicates that the Debtor will surrender the Collateral, and further provides as follows: “Any

allowed unsecured claim resulting from the disposition of the [C]ollateral will be treated in Part 5




2
  The Respondent asserts that it attempted to recover and liquidate the Collateral immediately after entry of the Relief
Order. The Respondent represents that it took until April 23, 2019, eight (8) days after the Bar Date, to finally recover
the Collateral due to difficulties in locating the Collateral. (See Docket Nos. 29 and 52).
3
  According to the Respondent, the Original Debt of $6,018.00 resulted in a post-liquidation deficiency of $6,205.17
due to costs incurred, and interest accrued, over the life of the debt and during the Respondent’s attempts to liquidate
the Collateral. The Respondent asserts that these costs include, among other expenses, accrued interest and fees
($100.35), the cost of retaking the Collateral ($975.00), the cost of preparing the Collateral for sale ($145.84), the cost
of selling the Collateral ($87.00), and attorneys’ fees and court costs ($1,243.00).

                                                            3
Case 19-51826-pmb        Doc 58     Filed 12/06/19 Entered 12/06/19 14:39:19             Desc Main
                                    Document     Page 4 of 8




below.” Part 5 of the Plan provides that unsecured claims will be paid one hundred percent

(100%).

       The Chapter 13 Trustee promptly objected to the Respondent’s Proof of Claim because it

was not filed before the Bar Date. The Respondent, in the Response, Supplemental Brief, and at

the Hearing, did not contest that its Proof of Claim was filed after the Bar Date. Instead, the

Respondent argued that the Objection should be overruled for two (2) reasons: (1) the Relief Order

should be interpreted to allow the late Proof of Claim, or, in the alternative, (2) the Motion for

Relief and other papers filed by the Respondent in this case functioned as an informal proof of

claim. As to the first argument, the Respondent highlights that the Relief Order contemplates the

Respondent will file a deficiency claim in the Debtor’s case as soon as it is able to do so and urges

this Court to interpret the Relief Order as extending the Respondent’s deadline to file the Proof of

Claim. Alternatively, the Respondent argues that because the Motion for Relief apprised the Court

of the existence and nature of its claim and that it intended to hold the Debtor liable for it, the

Motion for Relief should be construed as an informal proof of claim.

       At the Hearing, the Chapter 13 Trustee addressed both of the Respondent’s arguments.

The Chapter 13 Trustee disagreed that the Relief Order could be interpreted to extend the non-

governmental proof of claim deadline as to the Respondent. The Chapter 13 Trustee also disagreed

with the assertion by the Respondent that a creditor could satisfy the proof of claim bar date in a

Chapter 13 case by construing a filing made prior to the bar date as an informal proof of claim. In

view of the Respondent’s failure to file a timely proof of claim, which could be subsequently

amended, the Chapter 13 Trustee asserts that the Bar Date is to be strictly construed and the

Respondent’s untimely Proof of Claim disallowed.
                                             4
Case 19-51826-pmb        Doc 58     Filed 12/06/19 Entered 12/06/19 14:39:19              Desc Main
                                    Document     Page 5 of 8




 II.   LEGAL BACKGROUND

       11 U.S.C. § 502(b)(9) provides, with exceptions not relevant here, that a claim will not be

allowed if a proof of claim is not filed “timely”. Generally, for cases filed under Chapters 7, 12,

and 13, Federal Rule of Bankruptcy Procedure 3002(c) establishes the deadline for filing a timely

proof of claim. Rule 3002(c) requires that a proof of claim be filed within “70 days after the order

for relief under [Chapter 7, 12, or 13] . . . .” Fed. R. Bankr. P. 3002(c). Rule 3002(c) then sets

forth seven (7) exceptions to this deadline. Id. at 3002(c)(1)–(7). These specifically enumerated

exceptions are, as a general matter, read strictly and narrowly, In re Gardenhire, 209 F.3d 1145,

1151 (9th Cir. 2000), and an extension of time to file a proof of claim on other bases is generally

not permitted. See Fed. R. Bankr. P. 9006(b)(3).

       Although a proof of claim filed after the bar date that does not meet one of the exceptions

will generally not be allowed, a proof of claim filed after the claims bar date may be construed as

an amendment to an earlier filed proof of claim and may relate back to the earlier filing (see

generally Fed. R. Bankr. P. 7015). This is no doubt the case where a prior proof of claim was

actually filed on the claims docket. It can also be true where other documents filed with the court

prior to the bar date constitute an “informal proof of claim”. In the Eleventh Circuit, a filing may

be considered an informal proof of claim where (1) it makes apparent that the creditor seeks to

recover from the estate when the filing is made, and (2) it is filed before the claims bar date. In re

Int'l Horizons, Inc., 751 F.2d 1213, 1217 (11th Cir. 1985). Where an informal proof of claim has

been “filed” prior to the bar date, a post-bar date proof of claim can be deemed to amend it and to

relate back to the original “filing”.       In re South Atlantic Financial Corp. (Biscayne 21


                                                  5
Case 19-51826-pmb             Doc 58      Filed 12/06/19 Entered 12/06/19 14:39:19                        Desc Main
                                          Document     Page 6 of 8




Condominium Association Inc, v. South Atlantic Financial Corp.), 767 F.2d 814, 819–20 (11th

Cir. 1985).

         In particular, a motion for relief from the automatic stay will serve as an informal proof of

claim if it (1) apprises the Court of the existence, nature, and amount of a claim, (2) makes clear

the creditor’s intent to hold the debtor liable for that claim, and (3) was filed before the claims bar

date.4 In re Charter Co., 876 F.2d 861, 863 (11th Cir. 1989); see generally In re Int'l Horizons,

Inc., 751 F.2d at 1217–18; In re South Atlantic Financial Corp., 767 F.2d at 819–20. Where a

motion for relief contains an express reservation of the creditor’s right to pursue a deficiency in

the bankruptcy after the disposition of the underlying collateral, such a motion should be construed

as an “unambiguous assertion of a claim” against the debtor. See In re Charter Co., 876 F.2d. at

864.

III.     DISCUSSION

         The Motion for Relief in this case contains the following content: (1) an assertion that the

Respondent holds a loan secured by the Collateral; (2) a specific description of the Collateral;

(3) the current balance of the loan; (4) the current value of the Collateral (which was asserted to

be less than the amount of the loan, evidencing a deficiency); (5) copies of the relevant loan

documents, including the note and security agreement; and (6) a request that the Court “[allow the

Respondent] an unsecured claim for any deficiency.” The Relief Order then granted the requested


4
  The 3rd, 5th, 6th and 10th Circuits have added another element to the requirements for an informal proof of claim
— whether allowing it would be equitable given the facts of the case. See In re Egan, 526 B.R. 111, 114 (Bankr.
S.D.N.Y. 2015)(collecting cases). In Egan, the Court found that a sophisticated creditor that knows of the bar date
and is represented by a bankruptcy practitioner (all facts present here) should not benefit from this doctrine. Although
it may be sensible to apply an equitable test in this context, the Eleventh Circuit has not adopted this additional
requirement.

                                                           6
Case 19-51826-pmb              Doc 58      Filed 12/06/19 Entered 12/06/19 14:39:19                         Desc Main
                                           Document     Page 7 of 8




relief from the stay, holding in pertinent part that: “[u]pon liquidation of the vehicle, . . . should

any deficiency exist after such disposition, [the Respondent] shall be entitled to file an amended

unsecured proof of claim for said deficiency, subject to objections.” Relief Order, p.2.

         As to the Respondent’s argument that the Relief Order extends the deadline for filing a

proof of claim in the case, although the Relief Order is admittedly not a model of clarity, its terms

do not appear to provide the suggested extension. Instead, they appear to presuppose a timely filed

secured proof of claim, which the Relief Order would then permit to be amended to assert an

unsecured deficiency claim after the Collateral was liquidated. There obviously was no such

timely filed proof of claim filed here. This reading of the Relief Order is supported by the use of

the word “amended” before “unsecured proof of claim,” and by the phrase “subject to objections,”

which appears intended to preserve all objections to any such claim, including its timeliness.

Consequently, the terms of the Relief Order do not extend the deadline for filing the Proof of

Claim.

         Conversely, the Respondent’s numerous filings and submissions in this case made prior to

the Bar Date,5 including the Motion for Relief, must be construed as an informal proof of claim

under prevailing Eleventh Circuit precedent.6 These documents satisfy the test established by the


5
 The Respondent also submitted the proposed Relief Order for consideration by the Court. Relief Order at p. 3. Also
prior to the Bar Date, on April 5, 2019, the Respondent submitted a Motion for Order Pursuant to Federal Rule of
Bankruptcy Procedure 2004 Directing Debtor to Appear for Examination (the “2004 Motion”), seeking to take an
examination of the Debtor to learn, among other things, the location of the Collateral. Attached to the 2004 Motion
was the docket of a pre-bankruptcy state court action filed by the Respondent against the Debtor seeking possession
of the Collateral. The 2004 Motion was granted by an Order entered on April 10, 2019. Docket No. 30. All of these
documents provide additional support for a finding that the first two (2) Charter requirements for an informal proof
of claim were satisfied.
6
 Although all of the relevant Eleventh Circuit cases regarding an informal proof of claim are in Chapter 11 and not
Chapter 13 cases, there is no basis in the Eleventh Circuit’s analysis in those cases to differentiate between the various
Chapters on this issue. Further, the theory behind an informal proof of claim, that it is filed before the deadline such
                                                            7
Case 19-51826-pmb              Doc 58      Filed 12/06/19 Entered 12/06/19 14:39:19                         Desc Main
                                           Document     Page 8 of 8




Eleventh Circuit for an informal proof of claim because they (1) clearly apprised this Court of the

existence, nature, and amount of the Original Debt, (2) clearly established the Respondent’s intent

to hold the Debtor liable for the Deficiency, and (3) were filed before the Bar Date. The Proof of

Claim is an amendment to that informal proof of claim.7

         Accordingly, for the aforementioned reasons, it is ORDERED that the Objection is

OVERRULED.8

         The Clerk is directed to serve a copy of this Order upon the Debtor, counsel for the Debtor,

the Respondent, counsel for the Respondent, and the Chapter 13 Trustee.

                                              [END OF DOCUMENT]




that the Court is not allowing a late claim but is only permitting the amendment of a timely one, applies equally in any
Chapter. This Court appreciates that Chapter 13 relies on the timely filing of claims in ways that Chapter 11 does not;
however, it is not the province of this Court to read consideration of that issue into precedents of Eleventh Circuit that
do not contain or even suggest it.
7
  The propriety of finding the Proof of Claim to be timely in this case is bolstered by the Debtor’s confirmed Plan,
which appears to anticipate the filing of such a claim. See infra at p. 3–4; In re Charter Co., 876 F.2d at 866
(mentioning the fact that the disclosure statement filed in the case took the claim into account as a fact relevant to the
finding of an informal proof of claim). Conversely, neither the Chapter 13 Trustee or the Debtor asserted that
confirmation of the Plan precluded allowance of the Proof of Claim.
8
 This Order is not a ruling on the propriety of the amount of the claim asserted in the Proof of Claim, to which the
Debtor and Chapter 13 Trustee may still object.
                                                            8
